¶28 (dissenting) — I agree with the majority and the trial court that (1) Officer Lowrey did not have a lawful basis for detaining Ryan Weston Allen, who was a passenger in Peggy Allen’s vehicle stopped for a traffic infraction, and (2) Lowrey’s questioning of Allen about his identity was an unlawful seizure, based on our Supreme Court’s controlling decision in State v. Rankin, 151 Wn.2d 689, 699, 92 P.3d 202 (2004). Nonetheless, in my view, Peggy was an independent source of information, i.e., Allen’s name, that led to his arrest for violation of the no contact order; and Allen lacked standing to challenge the constitutionality of Peggy’s detention, during which Lowrey questioned her about Allen’s true identity and she disclosed his real name. Therefore, I *473respectfully dissent from the majority’s suppression of the evidence seized during the search of Allen incident to his arrest for violating the no contact order protecting Peggy.
Hunt, J.
*473I. Independent Source Rule
¶29 I agree with the majority’s recitation of our Supreme Court’s explanation of Washington’s independent source rule:
Under the independent source exception, evidence tainted by unlawful governmental action is not subject to suppression under the exclusionary rule, provided that it ultimately is obtained pursuant to a valid warrant or other lawful means independent of the unlawful action.
State v. Gaines, 154 Wn.2d 711, 718, 116 P.3d 993 (2005) (emphasis added); see also State v. Rothenberger, 73 Wn.2d 596, 440 P.2d 184 (1968) (identification evidence obtained during unlawful traffic stop did not defeat subsequent lawful arrest based on independent records check revealing that defendant had outstanding felony warrant).
¶30 But a majority of our Supreme Court has neither squarely addressed nor decided the context within which a court is to determine the lawfulness of the means independent of the unlawful action—who may assert that the independent source is unlawful and under what circumstances. The law is replete with examples of actions that are legal as between two people and illegal as between two others; typically, only the person arguably harmed can assert the illegality.
¶31 I would hold that a person, such as Allen, can defeat the independent source rule only if the independent source violated a legal right personal to him. In other words, Allen cannot assert that police action violating Peggy’s Fourth Amendment rights was also unlawful with respect to him when this police action did not similarly violate any of his personal rights.
¶32 We confront an issue of first impression: For purposes of the independent source exception to the exclusion*474ary rule, must the independent information be obtained from a lawful source in a universal sense or must it be obtained only in a manner that is not unlawful with respect to the defendant against whom the independent information or evidence is used? In my view, the law supports the latter result.
II. Standing
¶33 Resolution of this issue focuses on standing. Again, however, Washington courts have not articulated who has standing to challenge the lawfulness of information obtained from an independent source for purposes of this exception to the exclusionary rule.9
¶34 As our Supreme Court has noted:10
[T]he alleged intrusion of which Mr. Jones complains is the search of Ms. Gale’s purse. Mr. Jones does not claim ownership of the purse and therefore he lacks standing to challenge the search unless he is entitled to assert automatic standing. A person may rely on the automatic standing doctrine only if the challenged police action produced the evidence sought to be used against him.
State v. Jones, 146 Wn.2d 328, 332, 45 P.3d 1062 (2002).
¶35 Here, in contrast, the police action that Allen challenges is the detention and questioning of Peggy. But this challenged action did not produce the illegal drug evidence that resulted in Allen’s conviction. Rather, the unlawful *475detention of Peggy produced only Allen’s true name, which led to his arrest for violation of the no contact order. This evidence of Allen’s true name was not used against him, however, for the illegal drug possession charge. Moreover, violation of a no contact order is not a possessory offense, a prerequisite for assertion of automatic standing. Thus, Allen had no standing, either “regular” or automatic, to challenge the illegality of Lowrey’s detention of Peggy following the traffic stop.
¶36 That the police seized illegal drugs during their search of Allen incident to his arrest for violating the no contact order does not confer any type of standing on him to challenge Peggy’s detention, which, as I note above, led only to discovery of his true name, his identity. As our Supreme Court noted in Jones, “Automatic standing is not a ‘vehicle to collaterally attack every police search that results in a seizure of contraband or evidence of a crime.’ ” Jones, 146 Wn.2d at 334 (quoting State v. Williams, 142 Wn.2d 17, 23, 11 P.3d 714 (2000)).11
¶37 In the absence of contrary authority, I would apply our Supreme Court’s limiting language in Jones to the independent source rule, both in general and here, as follows: (1) violation of a no contact order is not a possessory offense, which is generally a prerequisite to a defendant’s ability to assert automatic standing, and (2) even assuming that Lowrey obtained Allen’s true identity during his illegal detention of the driver, beyond the scope justified by the *476traffic stop, I agree with the trial court that passenger Allen lacked standing to challenge such violation of the driver’s constitutional rights. In short, Lowrey used Peggy as an independent source of information about Allen’s true identity to establish probable cause to arrest Allen for violation of the court order prohibiting him from being in contact with Peggy.12 In so doing, Lowrey did not violate any legal right held by Allen.
¶38 Our Supreme Court has held that questioning a passenger about his identity, without a sufficient independent basis reasonably shifting suspicion to the passenger, exceeds the scope of the traffic stop of the driver. Rankin, 151 Wn.2d at 691 (a case on which the majority relies). But our Supreme Court has not similarly addressed or ruled on the passenger’s right to challenge the legality of questioning the driver about the passenger’s identity, not in Rankin or in any other case. Again, there is no case law holding that an action unlawful with respect to one person is necessarily unlawful with respect to another. On the contrary, search and seizure case law focuses on the rights of individuals, their reasonable expectations of privacy against unwarranted governmental intrusion, and the very personal nature of those rights with respect to who can exercise them.
¶39 I respectfully disagree with the majority’s holding that because the police detention of Peggy was unlawful as to her, the information they obtained from her about Allen’s identity made this inquiry an unlawful source with respect to Allen. I would hold that (1) the independent source rule applies here to legitimize Lowrey’s obtaining Allen’s true identity from Peggy, (2) Lowrey’s arrest of Allen was sup*477ported by probable cause to believe that Allen was in violation of a court order that he have no contact with Peggy, (3) the police lawfully seized illegal drugs from Allen during a search incident to his arrest, and (4) the trial court properly denied Allen’s motion to suppress these drugs. I would affirm.

 Gaines does not control here because in that case, our Supreme Court neither had before it nor addressed similar facts and the related standing issue that arise here. Gaines did not decide who has standing to assert the unlawfulness of an independent source of information. Gaines, 154 Wn.2d at 718.


 State v. Jones, 146 Wn.2d 328, 330-31, 45 P.3d 1062 (2002):
Defendant Kurt Jones was stopped for a traffic violation and subsequently arrested on an outstanding warrant. After Jones was arrested, deputies searched his passenger’s purse and seized a firearm found in the purse. Prior to trial, Jones moved to suppress the firearm. The trial court denied Jones’s motion, and Jones was convicted of unlawful possession of a firearm. Jones appealed, arguing that the police unlawfully searched his passenger’s purse. The Court of Appeals affirmed Jones’s conviction. We hold that the search of a passenger’s purse is not justified incident to a driver’s arrest absent evidence that the passenger’s purse was in the immediate control of the driver.


 Our Supreme Court held that a defendant situated analogously to Allen lacked automatic standing in Williams-.
[T]he defendant fails to meet the criteria for application of the automatic standing doctrine. The defendant stipulated that the police officers found the heroin on his person. The defendant has standing to object to an illegal search of his person. But, the defendant does not challenge the search of his person, which was a valid search incident to his arrest under a valid arrest warrant. He is challenging only the officers’ entry into a third party’s residence to serve the arrest warrant. The defendant’s ability to challenge that entry does not depend upon his admission to possession of contraband or to any other illegal activity. We cannot agree that the automatic standing rule as originally conceived by the Supreme Court would have any application where there is no conflict in the exercise of his Fourth and Fifth Amendment rights.
Williams, 142 Wn.2d at 23.


 Similar to Williams, the methamphetamine Allen was charged with possessing was seized incident to his arrest for his “non-possessory” no contact order violation. As in Williams, Allen did not directly challenge the legality of Lowrey’s arresting him for violation of the no contact order, probable cause for which was equivalent to the arrest warrant in Williams. Instead, Allen attempted to challenge the violation of Peggy’s constitutional rights, which led her to divulge information leading to his arrest for violating the no contact order. That the State ultimately charged Allen with illegal drug possession as a result of the search incident to that arrest did not confer on him automatic standing to challenge the legality of Lowrey’s detention of Peggy.